Title: From John Adams to the Marquis of Carmarthen, 2 December 1785
From: Adams, John
To: Carmarthen, the Marquis of


     
      My Lord
      Grosvenor Square December 2. 1785.
     
     I have received with a great deal of Pleasure, the Letter, which your Lordship did me, the honour to write me, on the thirtieth of last Month.
     I will take the earliest Opportunity, My Lord, to communicate Mr Ansteys Appointment to the members of Congress, and to recommend him to their Protection and Countenance in the Execution of the Business with which he is charged.
     And if your Lordship or Mr Anstey, should apprehend that it might be of any Service to him in his publick or private Capacity, I will with Pleasure give him Letters of recommendation to the Governors of the Several States, or to any other Characters to whom he may wish to be introduced, whenever Mr Anstey will do me, the Honour to call upon me.
     With great Respect, I have the Honour to be / My Lord, your Lordships, most obedient / and most humble Servant
     
      John Adams.
     
    